Title: Notes on Debates, 7 February 1783
From: Madison, James
To: 


Friday Feby. 7.
On motion of Mr. Lee who had been absent when the Report was yesterday negatived, the matter was reconsidered. The plan of takg the sense of Congs. on the several points as yesterday proposed by Mr. Madison was generally admitted as proper.
The first question propd. in Come. of whole by Mr M——n was; Q: Shall a valuation of land within the U. S. as directed by the articles of confederation be immediately attempted!—8 ays—N. Y. only no. The States present, N. H. Mas: Cont. N. Y. N. J. Pa. Va. N. C. S. C. R. I. 1 member, Maryd. 1 do.
By Mr. Wilson
Q: Shall each State be called on to return to the U. S. in Congs. assd. the no. of acres granted to or surveyed for any person, and also the no. of buildings within it? 8 ayes—N. C. no—supposing this not to accord with the plan of referring the valuation to the States, which was patronized by that delegation, a supplement to this question was suggested as follows.
Q: Shall the male inhabitants be also returned, the blacks & whites being therein distinguished? ay. N. C. no for same reason as above. Cont. divided.
By Mr. Madison
Q: Shall the States be called on to return to Congs. an estimate of the value of its lands with the buildings & improvements within each respectively? After some discussion on this point in wch the inequalities which wd. result from such estimates were set forth at large; and effects of such an experiments in Virga. had been described by Mr. Mercer, and a comparison of an average valuation in Pa. & Va. which amounted in the latter to 50 PCt. more than in the former, altho’ the real value of land in the former was confessedly thrice that of the latter had been quoted by Mr. Madison the apprehensions from a referrence of any thing more to the States than a report of simple facts increased, and on the vote the States were as follows, N.H. Mas: N.J. Pa. Va. no: Mr. Bland ay. Mr. Lee silent: Cont. N.C. S.C. ay. N.Y. divd. So it passed in the negative
Q: by Mr. Madison shall a period be now fixed beyond which the rule to be eventually estabd. by Congs. shall not be in force? ay, unanimously.
by Mr. Madison Q: What shall that period be? Cont. was again for 3. years, which being negd. 5 yrs passed unanimously.
Q: by Mr. Madison shall the rule so to be estabd. have retrospective operation so far as may be necessary for liquidating & closing the accts. between the U.S. & each particular State? Ay—Cont. no. Mr. Dyer & Mr. Mercer understood this as making the amt. of the several requisitions of Congs and not of the paymts. by the states the standard by which the accts. were to be liquidated and thought the latter the just quantum for retrospective apportionment. Their reasoning however was not fully comprehended.
